Citation Nr: 9933416	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for status post L5-S1 
radical diskectomy with radiculopathy currently evaluated as 
60 percent disabling.

2.  Entitlement to a total disability evaluation for 
individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which continued a 60 percent 
disability rating for service-connected status post L5-S1 
radical diskectomy with radiculopathy and denied TDIU status.

The Board notes that in April 1996 the veteran claimed 
entitlement to service connection for a mental disorder and 
for obesity, both as secondary to his service-connected lower 
back disorder.  The Board refers this matter to the RO for 
adjudication.


FINDINGS OF FACT

1.  The veteran's claims are well grounded, and the VA has 
fulfilled its duty to assist the veteran by obtaining and 
developing evidence necessary for the equitable disposition 
of the claims.

2.  The veteran is not shown to have cord involvement, to be 
bedridden or to require long leg braces as a result of a 
fractured vertebra, or to have spinal ankylosis.

3.  The veteran's disability picture is not so exceptional or 
unusual with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

4.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for status post L5-S1 radical diskectomy with radiculopathy 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code 5293 
(1999).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating for a back disorder

The veteran contends that the evaluation assigned his back 
disability should be increased to reflect more accurately 
worsening symptomatology.  Because an allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for a higher 
evaluation, see Caffrey v. Brown, 6 Vet. App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), 
the Board finds the veteran's claim to be well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
the VA has fulfilled its duty to assist the veteran by 
obtaining and developing evidence necessary for the equitable 
disposition of this claim.

VA reviews disability evaluations by determining the extent 
to which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two evaluations 
are potentially applicable, the higher evaluation is 
appropriate provided the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating is appropriate.  38 C.F.R. § 4.7.

The veteran's back disability is currently evaluated as 60 
percent disabling under Diagnostic Code (DC) 5293.  See 38 
C.F.R. § 4.71a, DC 5293 (1999).  This DC provides that a 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  
Diagnostic Code 5293 does not provide for an evaluation in 
excess of 60 percent.  Therefore, for the veteran to prevail, 
the evidence must establish that a higher evaluation is 
warranted under another code.  An evaluation in excess of 60 
percent is not available pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995), because the veteran is already receiving the 
maximum evaluation available under a code that contemplates 
limitation of motion.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Under DC 5285, a 100 percent evaluation is warranted for 
residuals of a fractured vertebra with cord involvement, 
bedridden, or requiring long leg braces.  Under DC 5286, a 
100 percent evaluation is warranted for complete ankylosis of 
the spine at an unfavorable angle, with marked deformity and 
major joint involvement, or without other joint involvement.  
In this case, there is no evidence that the veteran has cord 
involvement, is bedridden or requires long leg braces as a 
result of a fractured vertebra.  During the most recent VA 
examination in May 1997, he reported that his back symptoms 
necessitated the use of a TENS unit.  A September 1995 VA 
examination report also noted the veteran's use of a left 
knee brace and back pain medication.  There is also evidence 
that he sometimes walks with a cane.  Thus, by his own 
admission, he is not bedridden and does not require long leg 
braces.  In addition, there is no evidence that the veteran 
has ankylosis of the spine. During range of motion testing, 
the veteran was able to perform all motion maneuvers albeit 
to a limited extent.

Inasmuch as there is no objective evidence of cord 
involvement, that the veteran is bedridden or requires long 
leg braces as a result of a fractured vertebra, or has 
ankylosis of the spine, the criteria for an evaluation in 
excess of 60 percent have not been met.  The criteria for 
submission of this claim for consideration of an 
extraschedular evaluation also have not been met.  See 38 
C.F.R. § 3.321(b)(1).  The veteran's lumbosacral spine 
disability picture is not so exceptional or unusual that it 
renders impractical the application of the regular schedular 
standards.  The veteran is not frequently hospitalized for 
his back disability, and physicians have attributed his 
unemployability to a variety of health problems, not solely 
to his lower back disability.

The veteran's representative appears to argue that a left 
hip, leg and knee disorder should be service connected as a 
separate disease entity caused by the veteran's service-
connected lower back disorder.  The veteran himself asserted 
as much in his January 1995 claim of entitlement to service 
connection.  The representative further suggests that the 
left hip, leg and knee disorder constitutes a separate 
sciatic nerve disability which should be rated separately 
under DC 8520.  Although VA examination in February 1995 
confirmed pain and some limitation of motion, physical and X-
ray examination disclosed a normal left hip, leg and knee.  
The examiner diagnosed left leg radicular pain "most likely 
from his spinal disc condition."  The examination report 
included no evidence of a left hip, leg or knee disorder 
attributable to a disease entity other than the veteran's 
spinal neuropathology.  The DC under which the veteran's back 
disorder is rated expressly requires a showing of symptoms 
compatible with sciatic neuropathy, including pain and lower 
extremity symptomatology, for a 60 percent evaluation.  
Because there is no medical evidence that the veteran's left 
hip, leg and knee condition constitutes other than sciatic 
symptoms precisely of the sort required for the 60 percent 
intervertebral disc syndrome rating, the Board finds that 
this condition constitutes symptomatology attributable solely 
to the lower back disability and that it is not a separate 
disease entity for which service connection is appropriate.  
See 38 C.F.R. § 4.14 (precluding evaluation of the same 
manifestation under different diagnoses).


TDIU

The veteran claims that his service-connected back disability 
renders him unemployable.  The Board finds this claim well 
grounded and the VA's duty to assist fulfilled.  A total 
disability evaluation is appropriate for a less than total 
schedular evaluation, when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability, provided 
that the disability is rated at least 60 percent disabling.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The veteran currently is service connected only for a 
lumbosacral spine disability, evaluated as 60 percent 
disabling since July 1991.  Therefore, he satisfies the 
minimum percentage threshold for individual unemployability.  
See 38 C.F.R. § 4.16(a).  The question remains, however, 
whether the disability renders him unable to obtain and 
retain substantially gainful employment.  The United States 
Court of Veterans Appeals for Veterans Claims (Court) holds 
that the determination of a veteran's capacity to engage in 
substantially gainful employment requires consideration of 
specific facts presented by each case.  The Court has adopted 
the following standard:

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  
Furthermore, the veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The VA considers level of education, special 
training and previous work experience, but not age or 
impairment caused by nonservice-connected disabilities when 
determining whether a veteran is unemployable.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  According to his TDIU application and Social 
Security Administration (SSA) records, he graduated from high 
school.  The veteran worked for 14 years as a policeman until 
he fell and hurt his back in 1982, after which he left that 
job.  Thereafter he worked for more than two years as an 
assistant jailer and then sold mobile homes for four or five 
months.  He last worked in September 1990.

The claims file includes VA medical records pertaining to the 
veteran's employment capacities.  In addition to the lower 
back disorder for which the veteran is service connected, a 
September 1995 VA examination report diagnoses the veteran 
with nonservice-connected early left knee meniscal injury, 
reflux esophagitis, chronic obstructive pulmonary disease, 
hypertension, morbid obesity, chronic cervical pain, right 
shoulder bursitis, depression and hearing loss.  The examiner 
noted that the veteran was unemployable for a job requiring 
physical activity.  In addition, his nonservice-connected 
hearing loss, obesity and shortness of breath rendered him 
employable only for sedentary work not requiring use of a 
telephone or other communications skills.  A May 1997 
evaluation notes that the veteran's torso upper extremity 
function remained intact and that with vocational training he 
could handle a job that did not entail low back stress.

In a September 1994 decision finding the veteran to be 
disabled for SSA purposes, the administrative law judge (ALJ) 
opined that although the veteran's lower back disorder was 
severe the veteran retained the residual functional capacity 
for light level work.  The ALJ also found that the veteran's 
hearing impairment contributed to the SSA finding of 
disability.  Therefore, the SSA finding of disability was not 
based only upon the disorder for which the veteran is service 
connected.

In light of the above, the Board finds that the evidence does 
not establish that the veteran's service-connected 
disabilities, alone, are sufficiently severe as to preclude 
him from securing or following a substantially gainful 
occupation.  Accordingly, the veteran's TDIU claim must be 
denied.


ORDER

An evaluation in excess of 60 percent for status post L5-S1 
radical diskectomy with radiculopathy is denied.

TDIU is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

